DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment of claims 1, 3 are supported by the specification. The new claim 8 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 11/29/2021. Thus, the following action is properly made final.  
Claim Rejections - 35 USC § 103
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (JPH05200941).
Kawamura teaches a coating material comprising an acid-modified vinyl chloride-vinyl acetate copolymer, the copolymer comprises 50-95 wt% of vinyl chloride, 5-50 wt% of vinyl acetate and 0.1-5 wt% of maleic acid [0013-0015, 0023]. The polymer has a degree of polymerization of 300-1000. The copolymer Vinyl 1000C having a degree of polymerization of 300 would have a number average molecular weight of about 19830. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It is noted that “for forming a surface layer serving as a printing surface on a printing substrate to which gravure printing is to be applied” is intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (JPH05200941) in view of Ogawa (US 4,664,981).
Kawamura teaches the limitation of claim 1, as discussed above.
Kawamura does not teach the molecular weight distribution.
However, a typical free radical polymerized polymer has a molecular weight distribution of 2-10. Ogawa teaches a similar copolymer and discloses a commercial available copolymer having Mw/Mn of 1-3 (2:40-50, examples). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize that the copolymer of Kawamura would have a molecular weight distribution like claimed because it is a typical free radical polymerized polymer. 
Response to Arguments
Applicant's arguments and declaration filed 11/29/2021 have been fully considered but they are not persuasive.
In response to applicant's argument regarding copolymer Vinyl 1000C, it is noted that 1) the claim rejection is not relied on Vinyl 1000C, the claim is based on the general disclosed copolymer. Vinyl 1000C is used as a template to calculate the Mn to demonstrate the disclosed degree of polymerization would result in a Mn overlap the claimed range. Actually Kawanura does not disclose the degree of polymerization of Vinyl 1000C. 2) Case law holds that the disclosure of a reference is not limited to preferred embodiments or specific working examples therein.  In re Fracalossi, 681 F.2d 792, 794, 215 USPQ 569, 570 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976).  A reference is relevant for all that it contains, including non-preferred embodiments because a non-preferred portion of a reference is just as significant as the preferred portion in assessing the patentability of claims.  In re Heck, 669 F.2d 1331, 1333, 216 USPQ 1038, 1039 (Fed. Cir. 1983), In re Nehrenberg, 280 F.2d 161, 126 USPQ 383 (CCPA 1960).
In response to applicant's argument regarding unexpected results, the data have been fully considered, however, they are insufficient to establish unexpected results given that 1) the data is not reasonably commensurate in scope with the scope of claims. The inventive data only contains 84.1-85.1 wt% of vinyl chloride as compared to the claimed 80-90 wt%, 14.2-15.2 wt% of vinyl acetate as compared to the claimed 9.2-19.5wt% and 0.7 wt% of fumaric acid as compared to 0.3-0.8 wt%, and the inventive data only contain a specific acid monomer as compared to a genus of unsaturated fatty acids and succinic acid. 2) it is unclear if the improved property also is achieved when the copolymer has molecular weight properties outside of the listed ranges, or when is used with other particles and solvents. Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in scope with the claimed invention.  In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).    Case law holds that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.”  In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range (i.e., scope).  In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980),  MPEP 716.02(d).  Case law holds that  evidence of superior properties in one species insufficient to establish the nonobviousness of a subgenus containing hundreds of compounds.  In re Greenfield, 571 F.2d 1185, 1189, 197 USPQ 227, 230 (CCPA 1978).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763